
	
		I
		112th CONGRESS
		1st Session
		H. R. 1803
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2011
			Mr. Tonko (for
			 himself and Mr. Paulsen) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Safe, Accountable, Flexible, Efficient
		  Transportation Equity Act: A Legacy for Users to improve truck parking
		  facilities.
	
	
		1.Short titleThis Act may be cited as
			 Jason’s Law.
		2.Truck parking
			 facilitiesSection 1305 of the
			 Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for
			 Users is amended—
			(1)in subsection (a)
			 by striking establish and inserting
			 implement;
			(2)in subsection
			 (b)—
				(A)in paragraph (2)
			 by inserting at the end the following: A State, metropolitan planning
			 organization, or local government may partner with a private sector entity if
			 the application for funding is consistent with eligibility requirements set
			 forth in paragraph 3 of this subsection and consistent with section 111(a) of
			 title 23, United States Code.;
				(B)in paragraph (3) by inserting at the end
			 the following:
					
						(H)Maintaining existing facilities if
				appropriate.
						;
				and
				(C)by striking
			 paragraph (4) and inserting the following:
					
						(4)Award of
				fundsIn awarding funds made
				available to carry out this section, the Secretary shall consider applications
				incorporate one or more of the following factors:
							(A)Address a safety need through development
				of additional commercial motor vehicle parking capacity for use in
				hours-of-service compliance.
							(B)Reduce congestion and improve air quality
				mitigation through development of commercial motor vehicle parking
				capacity.
							(C)Maximize use of existing public or private
				commercial motor vehicle parking capacity.
							(D)Demonstrate a level of consultation and
				public support from affected State and local governments, community groups,
				private providers of commercial motor vehicle parking, and motorist and
				trucking
				organizations.
							;
				(3)by striking
			 subsection (c) and inserting the following:
				
					(c)Annual survey
				and comparative assessment of commercial motor vehicle parking
						(1)SurveyEach year the Secretary shall, in
				consultation with relevant state motor carrier safety personnel, conduct a
				survey—
							(A)regarding the
				availability of parking facilities within each of the 50 States and evaluate
				the capability of each State to provide adequate parking and rest facilities
				for motor carriers engaged in interstate motor carrier service; and
							(B)assessing the
				volume of motor carrier traffic through the State and develop a system of
				metrics to measure the adequacy of parking facilities in each State.
							(2)Survey
				resultsThe results of the survey shall be made available to the
				public on the Department’s Website.
						;
				and
			(4)in subsection (d),
			 by striking paragraph (1) and inserting the following:
				
					(1)In
				generalFrom the funds
				authorized to be appropriated for the congestion mitigation and air quality
				improvement program authorized under section 149 of title 23, United States
				Code, the Secretary shall set aside $20,000,000 for each of the fiscal years
				2012 through 2017 for the purposes of carrying out this section.
					.
			
